PER CURIAM.
Upon return of the jury verdict, defendant duly gave notice of appeal. This amounted to an exception to the judgment so as to present for our review any matters appearing upon the face of the record. State v. Kirby, 276 N.C. 123, 171 S.E. 2d 416 (1970); State v. Ayscue, 240 N.C. 196, 81 S.E. 2d 403 (1954). Defendant also filed a record on appeal in which in lieu of grouping exceptions and setting forth assignments of error he stated: “Defendant’s attorney having reviewed carefully, and having found no errors, submits this record to the Court for its review pursuant to the Rules of Appellate Procedure.”
In a criminal case, the record on appeal consists of the following: (1) an index of the contents of the record, which shall appear on the first page thereof; (2) a statement identifying the judge from whose judgment or order appeal is taken, the session at which the judgment or order was rendered, or if rendered out of session the time and place of rendition and the party appealing; (3) copies of all warrants, informations, presentments, and indictments upon which the case has been tried in any court; (4) copies of docket entries or of a stipulation of counsel showing all arraignments and pleas; (5) so much of the evidence, set out in the form provided in Rule 9(c)(1), as is necessary for understanding of all errors assigned; (6) where error is assigned to the giving or omission of instructions to the jury, a transcript of the entire charge given; (7) copies of the verdict and of the judgment, order, or other determination from which appeal is taken; (8) a copy of the notice of appeal, or of the appeal entry showing appeal taken orally, and of all other appeal entries relative to the perfecting of appeal; (9) copies of all other papers filed and proceedings had in the trial courts which are necessary for an understanding of all errors assigned; and (10) exceptions and assignments of error set out as provided in Rule 10. Rule 9(b)(3), Rules of Appellate Procedure.
Defendant failed to file a brief as required by Rule 13 of the Rules of Appellate Procedure. In fact, no assignments of error appear in the record which has been duly filed with us. Therefore, we have before us only such error as may appear on the face of the record. Dillard v. Brown, 233 N.C. 551, 64 S.E. 2d 843 (1951); State v. Robinson, 214 N.C. 365, 199 S.E. 270 (1938). Ordinarily, *719we would dismiss summarily a case which comes to us in this posture. Rule 15(g)(4). However, in cases involving death or life sentences, we customarily examine the record before us for any error that might appear. We have done so in this case, and the record discloses that the indictment was proper in form, defendant was arraigned and duly entered a plea of not guilty, the verdict was properly returned and entered, and the judgment imposed was within the statutory limits.
The record did not contain the court’s charge, and we must therefore presume that the court correctly instructed the jury on the applicable law and correctly applied the law to the facts of this case. State v. Hines, 266 N.C. 1, 145 S.E. 2d 363 (1965). We are unable to find any fatal defect on the face of the record on appeal. Further, there was overwhelming evidence in the record to show that the crime charged was committed and that defendant was the perpetrator of that crime.
We find no error prejudicial to defendant.
No error.